Citation Nr: 9935989	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  97-12 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left 
knee disability.

2.  Entitlement to an increased (compensable) rating for 
residuals of tonsillectomy.

3.  Entitlement to a compensable evaluation under 38 C.F.R. 
§ 3.324 for multiple, noncompensable disabilities.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from December 1976 to 
September 1979.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) January 1996 rating decision 
which denied increased (compensable) ratings for the service-
connected left knee disability and tonsillectomy residuals, 
and entitlement to a compensable rating under 38 C.F.R. 
§ 3.324.

In his March 1997 substantive appeal, the veteran requested a 
Travel Board hearing.  A Travel Board hearing was scheduled 
in November 1999, and notice thereof was mailed to his 
address of record on September 21, 1999; nevertheless, he 
failed to appear for same.  Thus, the case will be processed 
as though his Travel Board hearing request was withdrawn.  
38 C.F.R. § 20.704(d) (1999).

Also in his March 1997 substantive appeal, the veteran 
appears to have raised claims of service connection for low 
back and left ankle disabilities.  A review of the record 
reveals that service connection for low back and left ankle 
disabilities was denied by RO rating decision in December 
1980, but no timely appeal therefrom was filed.  Thus, his 
March 1997 written correspondence may be reasonably construed 
as an application to reopen the claims of service connection 
for low back and left ankle disabilities.  Such claims have 
not yet been adjudicated by the RO; they remain pending and 
are referred to the RO for initial adjudication.  See Kandik 
v. Brown, 9 Vet. App. 434 (1996); Hanson v. Brown, 9 Vet. 
App. 29 (1996).


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
associated with degenerative arthritis, but it is not 
productive of any impairment or symptomatology.

2.  His service-connected tonsillectomy residuals are not 
currently shown to be productive of any symptomatology or 
impairment.

3.  The evidence does not reveal that the veteran is 
suffering from two or more separate permanent service-
connected disabilities of such character as to clearly 
interfere with normal employability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for left 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic Code 
5003 (1999).

2.  The schedular criteria for a compensable rating for 
tonsillectomy residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 
6516 (1999).

3.  The criteria for a compensable evaluation for multiple, 
service-connected noncompensable disabilities have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claims:

The Board finds that the veteran's claims are well grounded 
in that they are capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This finding is based on 
his assertion that disability from his service-connected left 
knee and tonsillectomy residuals has increased in severity.  
Proscelle v. Derwinski, 1 Vet. App. 629 (1992); King v. 
Brown, 5 Vet. App. 19 (1993).  Once determined that a claim 
is well grounded, VA has a duty to assist in the development 
of evidence pertinent to the claim.  38 U.S.C.A. § 5107(a).  
Pertinent clinical data have been associated with the file, 
including current data sufficient to address the merits of 
the veteran's claims.  Thus, the duty to assist has been met 
in this case.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for left knee disability and 
tonsillectomy residuals was granted by RO rating decision in 
December 1980, and each disability was assigned a 
noncompensable rating.  That decision was based on the 
veteran's service medical records showing that he underwent a 
tonsillectomy in August 1978.  On service separation medical 
examination in August 1979, history of tonsillectomy in 
August 1978, "NCNS" (no complaints no sequelae) was noted.  
His records also show that he received intermittent treatment 
for recurrent left knee pain.

On VA medical examination in July 1980, mild osteoarthritis 
involving the left knee was shown, and left knee injury in 
1978 with residual degenerative joint disease was diagnosed.  
No report or clinical finding referable to symptoms 
associated with tonsillectomy residuals were noted on that 
examination.

VA medical records in August 1995 do not reveal evidence of 
any symptom or impairment associated with the service-
connected left knee disability or any tonsillectomy 
residuals.  

On VA orthopedic examination in April 1997, the veteran 
indicated that he sustained left knee injury in service, 
requiring intermittent treatment.  It was indicated that the 
injury healed completely, and that he no longer experienced 
any left knee symptomatology.  On examination, there was no 
evidence of left knee swelling, deformity, or impaired or 
painful motion.  X-ray study of the knee revealed small 
effusion without fracture.  History of left knee injury in 
1979, healed without any sequelae, was diagnosed.

On VA medical examination in April 1997, it was noted that 
the veteran had a tonsillectomy in service which healed 
without any sequelae.  On examination, he denied experiencing 
throat pain, difficulty swallowing, or any other problem with 
regard to his throat.  Status post tonsillectomy, without 
residual sequelae, was diagnosed.

On VA orthopedic examination in January 1998, including the 
examiner's review of the claims file, the veteran indicated 
that he did not receive ongoing medical treatment and was not 
on any medication, noting that his only "treatment" 
consisted of swimming.  He indicated that he did not 
experience any problem referable to the left knee.  On 
examination, he was able to squat to 120 degrees without 
difficulty; range of motion of the left knee (passive and 
active) was 0 to 140 degrees with slight pain at the maximal 
point of flexion; there was no crepitus, weakness, 
incoordination, fatigability, deep tendon reflex impairment, 
or ligamentous laxity; anterior and posterior drawer sign and 
McMurphy and Apley tests were negative.  X-ray study of the 
left knee revealed mild degenerative arthritis and moderate 
knee effusion.  A normal left knee was diagnosed.

Disability of the musculoskeletal system is primarily 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology, evidenced by visible behavior of a veteran on 
motion; weakness is as important as limitation of motion, and 
a part which becomes painful on use must be regarded as 
seriously disabled.  Factors considered in rating residual 
disability include less movement than normal, more movement 
than normal, weakened movement, excess fatigability, pain on 
movement, swelling, deformity or atrophy of disuse or 
incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Currently, the veteran's service-connected left knee 
disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5010, traumatic arthritis substantiated by X-ray findings, 
and a noncompensable evaluation is assigned.  Diagnostic Code 
5010 provides that traumatic arthritis is to be rated as 
degenerative arthritis, Diagnostic Code 5003, which, in turn, 
provides that arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Codes 5250 et 
seq.), and that limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When the rating 
based on limitation of motion is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating for each 
major joint or group of minor joints affected by limitation 
of motion should be assigned; the 10 percent rating is not to 
be combined with, nor added to, Diagnostic Code 5003.  In the 
absence of limitation of motion, a 20 percent rating will be 
assigned if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations; a 10 percent rating 
will be assigned if there is X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45(f).  

Based on the foregoing, a compensable rating for the 
veteran's service-connected left knee disability is 
unwarranted.  In particular, although the radiological 
evidence shows the presence of degenerative arthritis 
involving the left knee, the clinical evidence of record, as 
discussed more fully above, does not reveal that the 
disability is associated with any objectively demonstrable 
impairment.  As indicated on recent VA medical examination, 
the range of motion of the left knee is full (see 38 C.F.R. 
§ 4.71, Plate II), there is no evidence of crepitus, 
instability, incoordination, weakness, or functional 
impairment.  Although it was indicated on VA orthopedic 
examination in January 1998, that the veteran experienced 
mild knee pain on maximum flexion, such sensation was not 
confirmed by objective findings; on examination, a "normal" 
left knee was diagnosed.  Moreover, the evidence of record 
indicates that he does not receive any medical treatment or 
use pain medication for the left knee disability.  Thus, a 
compensable rating of the left knee disability is not 
warranted on consideration of 38 C.F.R. §§ 4.40, 4.45, or 
4.59.  See DeLuca, 8 Vet. App. 202.  

Although the presence of arthritis involving the left knee is 
shown by X-ray evidence, a compensable rating therefor is not 
warranted.  In this case, the pertinent service-connected 
disability is manifested by arthritis involving only a single 
major joint (the left knee), see 38 U.S.C.A. § 4.45(f), and 
in the absence of range of motion impairment, a compensable 
rating for arthritis of that joint is inappropriate.

With regard to the veteran's only other service-connected 
disability, tonsillectomy residuals, during the pendency of 
this appeal, the VA Schedule of Ratings of the respiratory 
system was amended, effective October 7, 1996.  61 Fed. 
Reg. 46,720 (1996).  Consistent with Marcoux v. Brown, 10 
Vet. App. 3, (1996), a liberalizing regulatory change during 
the pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined retroactive application, Id. at 6, citing Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), the version of the 
criteria for the respiratory system most favorable to the 
veteran must be applied. 

The RO has evaluated the veteran's increased rating claim 
under both the pertinent rating criteria in effect prior to 
October 7, 1996 and thereafter.  The Board will also 
evaluated his claim under both.

The veteran's service-connected tonsillectomy residuals are 
rated under 38 C.F.R. § 4.97, Diagnostic Code 6516 (1996), 
chronic laryngitis, and a noncompensable evaluation is 
assigned.  A minimum 10 percent rating is applicable under 
that Code where the evidence shows moderately severe chronic 
laryngitis (with catarrhal inflammation of cords or mucous 
membrane, and moderate hoarseness).

Under Code 6516, in effect since October 7, 1996, a 10 
percent rating is assignable for chronic laryngitis with 
hoarseness, inflammation of cords or mucous membrane.  Where 
there is evidence of hoarseness, with thickening or nodules 
of cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy, a 30 percent evaluation may be assigned 
under Code 6516.

38 C.F.R. § 4.31 provides that in every instance where the 
rating schedule does not provide a zero percent evaluation, a 
zero percent evaluation will be assigned if the criteria for 
a compensable rating have not been met.

Based on the entire evidence of record, the Board finds that 
a compensable rating for the veteran's service-connected 
tonsillectomy residuals is unwarranted under the rating 
criteria in effect prior to or since October 7, 1996.  
Although his service medical records reveal that he had a 
tonsillectomy in August 1978, no complications or sequelae 
were noted on service separation medical examination in 
August 1979, or indeed at any time thereafter.  On VA medical 
examination in April 1997, it was indicated that he did not 
experience any tonsillectomy residual symptoms, nor is he 
shown to have sought medical treatment for any tonsillectomy 
residuals.  Thus, the entirety of the evidence does not 
provide a basis for a compensable rating of this disability 
based either on the "old" or "new" Code 6516.  The 
preponderance of the evidence is against the veteran's 
increased rating claims, and it presents no question as to 
which of two evaluations should be applied.  Thus, the 
provisions of 38 C.F.R. § 4.7 (1999) are inapplicable.

Compensation under 38 C.F.R. § 3.324 claim:

Where the evidence established that a veteran suffers from 
two or more separate, permanent service-connected 
disabilities of such character as to clearly interfere with 
normal employability, a 10 percent evaluation may be assigned 
under 38 C.F.R. § 3.324.  This evaluation is assigned to 
reflect relative impairment or earning capacity due to 
noncompensable service-connected disabilities, and may not be 
assigned in combination with any other rating.  Id.

The evidence of record reflects that the veteran has only two 
service-connected disabilities - left knee arthritis and 
tonsillectomy residuals, each evaluated zero percent 
disabling.  The available evidence does not indicate that 
either disability is sufficiently disabling as to clearly 
interfere with the veteran's normal employability.  As the 
clinical evidence indicates, neither disability is productive 
of objectively demonstrable symptomatology or impairment.  
Accordingly, it has not been established that a 10 percent 
evaluation for multiple, noncompensable service-connected 
disabilities is warranted by the facts of this case.  
38 C.F.R. § 3.324.  The evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107(b).


ORDER

A compensable rating for left knee disability is denied.

A compensable rating for tonsillectomy residuals is denied.

Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

